Case 1:19-cv-00689-RGA-SRF Document 1 Filed 04/16/19 Page 1 of 5 PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF DELAWARE

_______________________________
MELVIN A. CHUPANY              :
          Plaintiff,           :
          v.                   :
                               :
LEE A. STROUP, SAVAGE,         :               C.A. NO.
SERVICES CORPORATION           :
          Defendants.          :
                               :
          Defendants           :
_______________________________:

                              NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE:

         Defendants, Lee A. Stroup and Savage Services Corporation, by and through

their attorneys, Rawle & Henderson LLP, respectfully aver as follows:

         1.    At all materials times, plaintiff, Melvin A. Chupany was and is a

citizen of the State of Delaware, See a copy of the Complaint, hereby attached as

Exhibit “A”


         2.    At all material times, Defendant, Savage Services Corporation, was

and is a corporation duly formed under the laws of the State of Utah and maintains

its principal place of business in in Utah.




12629922-1
Case 1:19-cv-00689-RGA-SRF Document 1 Filed 04/16/19 Page 2 of 5 PageID #: 2




         3. Defendant, Lee A. Stroup, was and is a citizen and resident of the

         Commonwealth of Pennsylvania.

         4.   Plaintiffs commenced this civil action against Defendants in the

Superior Court of Delaware in and for New Castle County by Complaint filed on

June 21, 2018. See Exhibit “A.”


         5.   Defendant, Savage Services Corporation was served on July 12, 2018.

See Exhibit “B.”


         6.   Defendant, Lee A. Stroup was served on February 23, 2019. See

Exhibit “C.”


         7.    Plaintiff alleges the following in the Complaint:


              As a direct and proximate result of the aforesaid negligence of
              Defendants, the Plaintiff has suffered the following injuries and
              damages:

                     a) Personal injuries all of which may be permanent;

                     b) Pain and suffering by plaintiffs;

                     c) Medical expenses not covered by 21 Del. C. §2118,
                        plus future medical expenses.

Exhibit “A” paragraph 9.

         8.   Prior to the commencement of the litigation, a settlement

demand was made for $37,500.00 See Exhibit “D”. Negotiations for

settlement began and continued during the course of the summer.


12629922-1
Case 1:19-cv-00689-RGA-SRF Document 1 Filed 04/16/19 Page 3 of 5 PageID #: 3




         9.    No earlier than March 25, 2019, Defendants were served

answers to interrogatories. See Exhibit “E.” In the interrogatories, plaintiff

alleged he was undergoing cervical surgery which was purportedly related to

the accident at issue in the within lawsuit. See Exhibit “F”, nos. 11 and 12.

Additionally, the interrogatories indicated there would a be a loss of

unknown wages. See Exhibit “F” no. 39.


         10.    Based upon a fair reading of the Complaint and plaintiff’s

discovery responses claiming that the above injuries are as a direct result of

the motor vehicle accident, plaintiff has set forth a claim in which an amount

in excess of the jurisdictional limit of $75,000, exclusive of interest and

costs, may be at stake.


         11.   This Removal is timely filed within thirty days of receipt of the

information indicating the jurisdictional amount may be met pursuant to 28

U.S.C. §1446 (b), it was filed within a year of the institution of the litigation

and within thirty days of service of “other paper” from “ which it may be

first ascertained that the case is one which is or has become removable.”


         12.   Diversity of citizenship within the meaning of 28 U.S.C. §1332

exists between Plaintiff and Defendants as no defendant is a citizen of

Delaware. See paragraphs 1 through 3 above.


12629922-1
Case 1:19-cv-00689-RGA-SRF Document 1 Filed 04/16/19 Page 4 of 5 PageID #: 4




         12.   Furthermore, diversity of citizenship existed at the time the action

sought to be removed was commenced and continues through the time of filing of

this notice, such that Defendant is entitled to removal pursuant to 28 U.S.C. §1441

as amended, and 28 U.S.C. §1446.

         WHEREFORE, Lee A. Stroup and Savage Services Corporation pray that

the above captioned action now pending in the Superior Court of Delaware in New

Castle County, be removed therefrom to this Honorable Court.



                                 RAWLE & HENDERSON LLP




                                 By:____________________________________
                                      Delia A. Clark (ID 3337)
                                      Attorneys for Defendant,
                                      Lee A. Stroup and Savage Services
                                      Corporation
                                      300 Delaware Avenue
                                      Suite 1120
                                      Wilmington, DE 19801
                                      302-778-1200

Dated: April 16, 2019




12629922-1
Case 1:19-cv-00689-RGA-SRF Document 1 Filed 04/16/19 Page 5 of 5 PageID #: 5




                           CERTIFICATE OF SERVICE


         I hereby certify that on this April 16, 2019 a copy of Defendants’ Notice of

Removal was electronically file via ECF on the following:



                                   Gary S. Nitsche
                                  Joel H. Fredricks
                          305 N. Union Street, Second Floor
                                    PO Box 2324
                               Wilmington, DE 19899



                                        RAWLE & HENDERSON, LLP




                                        ________________________________
                                        Delia A. Clark




12629922-1
